DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
	Claims 24-27 are newly added in this Office Action.
Claims 1-22 and 24-27 (re-numbered 1-26) are allowed in this Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner has considered applicant’s remarks/arguments dated 11/09/2021. The applicant indicated that claims 1-4, and 9-22 are amended to correct minor informalities, improve readability and 24-27 are added. The support for added claims 24-27 is at least found in paragraphs [0050]-[0080]. The Notice of Allowance issued in the previous office action allowed claims 1-22 by the examiner and the examiner continues to issue a Notice of Allowance for the further amendment and newly added claims made by the applicant. 
	The amended claims feature “receiving, at the coordinator DBMS, a query, to be at least partially executed on at least one target DBMS of the plurality of DBMS's”; “storing, at the coordinator DBMS, one or more previous logical timestamps of the at least one target DBMS that were received prior to the receiving the query”; “without requesting from the at least one target DBMS a current logical timestamp of the at least one target DBMS, calculating a synchronization timestamp for the query”; “wherein calculating the synchronization timestamp for the query is at least in part based on a 
	The prior art, Saito (US Patent 7827144) is directed to writing data includes issuing write messages to a replica set of storage devices. Write confirmations are received from at least a majority of the storage devices. An embodiment of a method reading data includes issuing read messages to a replica set of storage devices. Read confirmations are received from at least a first majority of the storage devices. Read commit messages are issued to the storage devices. Commit confirmations are received from at least a second majority of the storage devices. Also, Saito provides a method of for each of the writes and reads in a distributed storage system comprises a plurality of storage devices.
Lee (US Patent 10572510) is directed to facilitating transaction processing within a database environment having a coordinator node, a first worker node, and at least a second worker node. The coordinator node receives local transaction tokens from the first and the at least a second worker nodes. The coordinator nodes determines a synchronized transaction token using at least the local transaction tokens from the first and the at least a second worker nodes. The coordinator node sends the synchronized transaction token to the first and the at least a second worker nodes. Also, Lee provides a method where the statement timestamp is acquired at worker node from the coordinator node by the worker node by sending a request to the coordinator node for a global transaction token maintained by the coordinator node.
The prior art, Chao (US Patent 10572510) is directed to comparing the respective timestamp of the database copy at that node with the timestamp broadcasted. After the comparison at each of the cluster nodes, a determination is made whether any of the nodes have a differing timestamp from that broadcasted. If there are no differences, then each of the cluster nodes vote APPROVE--each of the cluster nodes have a recent database as specified by the open_data_resource request. 
The prior art, Khoury (USPGPUB 20120136956) is directed to establishing timing synchronization between two network entities. The timing information is exchanged between a slave device and a master device at the discretion of the slave device. Also, the method discloses that the first entity (e.g., the slave clock) can unilaterally initiate a transaction without a need to negotiate with a second entity (e.g., 
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”












CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cao Vuong whose telephone number is (571)272-1812.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        
/C.D.V./Examiner, Art Unit 2153